Name: 2010/110/CFSP: Council Decision 2010/110/CFSP of 22Ã February 2010 extending the mandate of the European Union Special Representative for Sudan
 Type: Decision
 Subject Matter: civil law;  Africa;  international affairs;  European construction
 Date Published: 2010-02-23

 23.2.2010 EN Official Journal of the European Union L 46/20 COUNCIL DECISION 2010/110/CFSP of 22 February 2010 extending the mandate of the European Union Special Representative for Sudan THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union and, in particular, Articles 28, 31(2) and 33 thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 19 April 2007, the Council adopted Decision 2007/238/CFSP (1) appointing Mr Torben BRYLLE European Union Special Representative (EUSR) for Sudan. (2) On 16 February 2009, the Council adopted Joint Action 2009/134/CFSP (2) amending and extending the mandate of the EUSR until 28 February 2010. (3) The mandate of the EUSR should be extended until 31 August 2010. However, the mandate of the EUSR may be terminated earlier, if the Council so decides, on a recommendation of the High Representative of the Union for Foreign Affairs and Security Policy (HR) following the entry into force of the decision establishing the European External Action Service. (4) The EUSR will implement his mandate in the context of a situation which may deteriorate and could harm the Common Foreign and Security Policy objectives set out in Article 21 of the Treaty, HAS ADOPTED THIS DECISION: Article 1 European Union Special Representative The mandate of Mr Torben BRYLLE as the European Union Special Representative (EUSR) for Sudan is hereby extended until 31 August 2010. The mandate of the EUSR may be terminated earlier, if the Council so decides, on a recommendation of the HR following the entry into force of the decision establishing the European External Action Service. Article 2 Policy objectives The mandate of the EUSR shall be based on the policy objectives of the European Union (EU) in Sudan, notably as regards efforts, as part of the international community and in support of the African Union (AU) and the United Nations (UN), to assist the Sudanese parties, the AU and the UN to achieve a political settlement of the conflict in Darfur, including through the implementation of the Darfur Peace Agreement (DPA) and to facilitate the implementation of the Comprehensive Peace Agreement (CPA) and to promote South-South dialogue, as well as facilitating the implementation of the Eastern Sudan Peace Agreement (ESPA), with due regard to the regional ramifications of these issues and to the principle of African ownership. Article 3 Mandate 1. In order to achieve the policy objectives, the EUSR's mandate shall be to: (a) liaise with the AU, the Government of Sudan, the Government of Southern Sudan, the Darfur armed movements and other Sudanese parties as well as Darfur civil society and non-governmental organisations and maintain close collaboration with the UN and other relevant international actors, with the aim of pursuing the Union's policy objectives; (b) represent the Union at the Darfur-Darfur dialogue, at high-level meetings of the Joint Commission, as well as other relevant meetings as requested; (c) represent the Union, whenever possible, at the CPA and DPA Assessment and Evaluation Commissions; (d) follow developments regarding the implementation of the ESPA; (e) ensure coherence between the Union's contribution to crisis management in Darfur and the overall political relationship of the Union with Sudan; (f) with regard to human rights, including the rights of children and women, and the fight against impunity in Sudan, follow the situation and maintain regular contacts with the Sudanese authorities, the AU and the UN, in particular with the Office of the High Commissioner for Human Rights, the human rights observers active in the region and the Office of the Prosecutor of the International Criminal Court. 2. For the purpose of the fulfilment of his mandate, the EUSR shall, inter alia: (a) maintain an overview of all activities of the Union; (b) support the political process and activities relating to the implementation of the CPA, the DPA and the ESPA; and (c) follow up and report on compliance by the Sudanese parties with the relevant UN Security Council Resolutions, notably 1556 (2004), 1564 (2004), 1591 (2005), 1593 (2005), 1672 (2006), 1679 (2006), 1706 (2006), 1769 (2007) and 1778 (2007). Article 4 Implementation of the mandate 1. The EUSR shall be responsible for the implementation of the mandate acting under the authority of the HR. 2. The Political and Security Committee (PSC) shall maintain a privileged link with the EUSR and shall be the EUSR's primary point of contact with the Council. The PSC shall provide the EUSR with strategic guidance and political direction within the framework of the mandate, without prejudice to the powers of the HR. Article 5 Financing 1. The financial reference amount intended to cover the expenditure related to the mandate of the EUSR in the period from 1 March 2010 to 31 August 2010 shall be EUR 1 410 000. 2. The expenditure financed by the amount stipulated in paragraph 1 shall be eligible as from 1 March 2010. The expenditure shall be managed in accordance with the procedures and rules applicable to the general budget of the Union. 3. The management of the expenditure shall be subject to a contract between the EUSR and the Commission. The EUSR shall be accountable to the Commission for all expenditure. Article 6 Constitution and composition of the team 1. Within the limits of his mandate and the corresponding financial means made available, the EUSR shall be responsible for constituting his team. The team shall include the expertise on specific policy issues as required by the mandate. The EUSR shall keep the Council and the Commission promptly informed of the composition of his team. 2. Member States and institutions of the Union may propose the secondment of staff to work with the EUSR. The salary of personnel who are seconded by a Member State or an institution of the Union to the EUSR shall be covered by the Member State or the institution of the Union concerned respectively. Experts seconded by Member States to the General Secretariat of the Council may also be posted to the EUSR. International contracted staff shall have the nationality of a Member State. 3. All seconded personnel shall remain under the administrative authority of the sending Member State or Union institution and shall carry out their duties and act in the interest of the mandate of the EUSR. 4. Offices of the EUSR shall be maintained in Khartoum and in Juba, comprising a Political Advisor and the necessary administrative and logistic support staff. In accordance with the EUSR's mandate as described in Article 3, a sub-office in Darfur may also be established if the existing Offices in Khartoum and Juba cannot provide all necessary support to EUSR staff deployed in the Darfur region. Article 7 Privileges and immunities of the EUSR and his staff The privileges, immunities and further guarantees necessary for the completion and smooth functioning of the mission of the EUSR and the members of his staff shall be agreed with the host party/parties as appropriate. Member States and the Commission shall grant all necessary support to such effect. Article 8 Security of EU classified information The EUSR and the members of his team shall respect the security principles and minimum standards established by Council Decision 2001/264/EC of 19 March 2001 adopting the Council's security regulations (3), in particular when managing EU classified information. Article 9 Access to information and logistical support 1. Member States, the Commission and the General Secretariat of the Council shall ensure that the EUSR is given access to any relevant information. 2. The Union delegation and/or Member States, as appropriate, shall provide logistical support in the region. Article 10 Security In accordance with the Union's policy on the security of personnel deployed outside the Union in an operational capacity under Title V of the Treaty, the EUSR shall take all reasonably practicable measures, in conformity with his mandate and the security situation in his geographical area of responsibility, for the security of all personnel under his direct authority, notably by: (a) establishing a mission-specific security plan based on guidance from the General Secretariat of the Council, including mission-specific physical, organisational and procedural security measures, governing management of the secure movement of personnel to, and within, the mission area, as well as management of security incidents and including a mission contingency and evacuation plan; (b) ensuring that all personnel deployed outside the Union are covered by high risk insurance as required by the conditions in the mission area; (c) ensuring that all members of his team to be deployed outside the Union, including locally contracted personnel, have received appropriate security training before or upon arriving in the mission area, based on the risk ratings assigned to the mission area by the General Secretariat of the Council; (d) ensuring that all agreed recommendations made following regular security assessments are implemented and providing the HR, the Council and the Commission with written reports on their implementation and on other security issues within the framework of the mid-term and mandate implementation reports. Article 11 Reporting 1. The EUSR shall regularly provide the HR and the PSC with oral and written reports. The EUSR shall also report as necessary to Council working parties. Regular written reports shall be circulated through the COREU network. Upon recommendation of the HR or the PSC, the EUSR may provide the Foreign Affairs Council with reports. 2. The EUSR shall regularly report to the PSC on the situation in Darfur and on the situation in Sudan as a whole. Article 12 Coordination 1. The EUSR shall promote overall Union political coordination. He shall help to ensure that all Union instruments in the field are engaged coherently to attain the Union's policy objectives. The activities of the EUSR shall be coordinated with those of the Commission, as well as those of other EUSRs active in the region as appropriate. The EUSR shall provide Member States' missions and the Union's delegations with regular briefings. 2. In the field, close liaison shall be maintained with the Head of the Union delegation and Member States' Heads of Mission. They shall make best efforts to assist the EUSR in the implementation of the mandate. The EUSR shall also liaise with other international and regional actors in the field. Article 13 Review The implementation of this Decision and its consistency with other contributions from the Union to the region shall be kept under regular review. The EUSR shall present the HR, the Council and the Commission with a mandate implementation report at the end of the mandate. Article 14 Entry into force This Decision shall enter into force on the date of its adoption. It shall apply from 1 March 2010. Article 15 Publication This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 22 February 2010. For the Council The President C. ASHTON (1) OJ L 103, 20.4.2007, p. 52. (2) OJ L 46, 17.2.2009, p. 57. (3) OJ L 101, 11.4.2001, p. 1.